Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
 A notice of appeal and pre-appeal conference request was filed on 12/16/2021. Upon further review of the claims, claims 1-6, 8-13, 15-19 and 21-23 were found to be allowable for the reasons stated below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
      Regarding prior rejection of claims 1-6, 8-13, 15-19 and 21-23 under 35 USC 101, Examiner finds that when considered as an ordered combination, the claims show an integration of an abstract idea into a practical application.   Specifically, the claim recites an abstract idea - managing and providing accounting for reconciling balances on multiple accounts associated with a claim made on a funded account during a transition period – that falls into the group of abstract ideas described as certain methods of organizing human activities as the claims recite commercial interactions between multiple accounts. When considered as a whole, the claims integrate the abstract idea into a practical application with the performance of multiple reconciling transactions.   Moreover, the claims recite unconventional processing steps that enable continued processing of transactions in a period where a contribution funded account has been 
   The closest prior art of record – Hoffman (U.S. 2006/0212378 and Kenna (U.S. 6108641) – considered relevant, but not applied, showed general administration of accounts and subaccounts but did not, either individually or in combination, show the following:
     in response to the transfer notification, processing a claim made during the transition period using the ATODA (asset transfer on demand account) by adding a cost associated with the claim to the amount borrowed and subtracting the cost associated with the claim to the amount available; 
    delaying by the one or more processors, transfer reconciliation of the linked CFA (contribution funded account) with the new bank CFA until: 1) generating a first bank transaction and sending the first bank transaction to a bank server to enroll the employee in the new bank CFA, (2) receiving from the bank server, in response to the sending the first bank transaction, a bank CFA identifier and enrollment results, (3) generating a second bank transaction and sending the second bank transaction to the bank server to fund the new bank CFA with a transferred amount corresponding to the balance using the bank CFA identifier, and (4) receiving from the bank server, in response to the sending the second bank transaction, a settlement result indicating that no errors were received from the bank server; 
     resolving, by the one or more processors, the ATODA to end the transition period, such that the linked CFA is associated with the new bank CFA, wherein the resolving
generates a resolved balance and a resolved on-demand balance, wherein the resolved

    upon resolution of the ATODA, sending, by the one or more processors, one or
more bank transactions regarding the resolved balance a bank server configured to reconcile the new bank CFA with the linked CFA and concurrently sending one or more card transactions regarding the resolved balance and the resolved on-demand balance to a card server configured to reconcile a card account comprising a card CFA with the linked CFA.    

   Therefore, claims 1, 8 and 15 are deemed allowable over the prior art of record. Claims 2-6, and 21, claims 9-13 and 22 and claims 16-19 and 23 are allowed based on their dependency to allowed claims 1, 8 and 15, respectively.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL A SEE whose telephone number is (571)272-9742. The examiner can normally be reached M-Th 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 571-272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CAROL A SEE/Examiner, Art Unit 3696                                                                                                                                                                                                        

/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696